Citation Nr: 0504869	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  04-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple myeloma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1961 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  

In February 2005 the veteran appeared at a hearing held in 
Washington, D.C., before the undersigned.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has multiple myeloma, which he contends that he 
developed as a result of his exposure to hazardous chemicals 
and/or ionizing radiation while he was on active duty.  
Specifically, in a statement accompanying the veteran's 
original claim, received in November 2002, the veteran said 
that he had developed multiple myeloma due to environmental 
exposure.  He said that in Vieques in 1963, he unknowingly 
received his first exposure, which may have been Big Jack A 
or B.  He said that he had been transferred to the Naval Air 
Station in Argentia, Newfoundland, where, from 1963 to 1965, 
he was assigned to guard top secret facilities involved in 
the research, storage, and movement of materials not known to 
him.  He said he was extensively exposed every day to what he 
and his compatriots thought was nuclear and other advanced 
material.  He said that they had not been provided any 
indication of what the material was, or protection, but that 
they had also moved material to airplanes, always at night.  
In addition, at his February 2004 hearing, the veteran 
reported guarding, or otherwise assisting, at plane crash 
sites which he feels may have exposed him to radiation.  
These incidents included the crash of "a P3 from 
Jacksonville" near "Red Island" in about October 1964 (the 
Board notes that the claims file includes a copy of the 
veteran's orders for temporary duty for about 18 days to 
guard a downed aircraft near Gander, Newfoundland, in July 
1963).  The veteran denies any relevant post-service 
exposure.

This claim has undergone significant development, the 
pertinent aspects of which will be summarized as follows:  In 
December 2002, the RO requested the veteran's service medical 
records and personnel records from the National Personnel 
Records Center (NPRC).  In January 2003, the NPRC responded, 
stating that an extensive search had failed to disclose the 
service medical records, and that further efforts to locate 
the records at NPRC would be futile.  The veteran's personnel 
records were provided, which showed that the veteran was 
granted an interim Top Secret clearance in February 1964, and 
a final Top Secret clearance in December 1964.  He was 
stationed in Argentia from July 4, 1963 to January 2, 1965, 
where his primary duties were noted to be "guard and 
security."  

In May 2003, the Naval Dosimetry Center responded to the VA's 
request for exposure and dose information, stating that there 
were no records of occupational exposure to ionizing 
radiation pertaining to the veteran; it was suggested that 
his service medical records be examined (as noted above, 
however, the veteran's service medical records are not 
available).

In a letter, dated in March 2004, Captain P. K. Blake, 
Officer in Charge, Medical Service Corps, Naval Dosimetry 
Center, responded to the appellant's request for information 
concerning his radiation exposure during the time he was 
assigned to Argentia.  Captain Blake noted the following: The 
computer registry, compiled from reports of occupational 
exposure to ionizing radiation from the Navy and Marine Corps 
since 1947, did not reveal any report of occupational 
exposure to ionizing radiation pertaining to the veteran.  
Records of exposure reports received from Argentia for the 
period from June 1963 through calendar year 1964 indicated 73 
people were monitored for ionizing radiation exposure for 
reasons other than the delivery of healthcare.  Moreover, 
while the source of the potential ionizing radiation was not 
contained in the records, the records did show that none of 
the 73 non-medical personnel received a measurable dose of 
radiation, i.e., all film badge results were zero.  
Therefore, it was unlikely that the veteran received any 
measurable dose from the potential source of exposure.  
Captain Blake went on to calculate a possible upper limit of 
exposure, based on regulations in effect at that time.  He 
stated that these regulations required that an individual's 
occupational exposure be monitored, if it was possible for 
the individual to be exposed to 300 mrem (millirems) of 
ionizing radiation per calendar quarter.  Since the veteran 
was not monitored, he estimated that the upper limit of 
exposure during the relevant time period would be 1900 mrem.  

Under VA law and regulations, multiple myeloma is a 
radiogenic disease.  If a veteran develops a radiogenic 
disease within a certain time period, and was exposed to 
ionizing radiation in service, the claim must be referred the 
claim to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b)(1)(iii) (emphasis 
added).  

The Board first notes that this March 2004 letter was 
received directly at the Board.  At the time of the RO's 
decision, it had no evidence showing the veteran had 
radiation exposure, and it correctly decided the case without 
referral to the Under Secretary.  In this case, although 
Captain Blake's letter specifically notes that it is unlikely 
that the veteran received any measurable dose, he estimates a 
possible upper limit of exposure.  The Board further notes 
that this estimate is in millirems, not rems, and that it is 
the estimated maximum, not minimum, possible exposure.  When 
a range of dose estimates is provided, the highest dose will 
be presumed.  See 38 C.F.R. § 3.311(a).  Moreover, although 
it is unclear whether this calculation should be considered 
as a dose estimate, neither can the Board state, with 
certainty, that the veteran had no exposure.  The Board also 
notes that any exposure higher than zero triggers a referral 
to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 
205 (1998).  Further, the fact that 73 individuals were 
monitored during that time suggests that there was a 
potential source of exposure somewhere on the base.  It 
therefore is the Board's judgment that there is sufficient 
evidence of exposure to warrant a review by the Under 
Secretary for Benefits. 

In summary, the Board has determined that a remand is 
required because the record does not show that development 
pursuant to 38 C.F.R. § 3.311(b)(1), (c) has been undertaken.  
On remand, the RO should develop the claim in accordance with 
38 C.F.R. § 3.311 and request an opinion on the etiology of 
the veteran's multiple myeloma from the Under Secretary for 
Benefits.  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should forward the veteran's 
claims file to the Under Secretary for 
Benefits for review and action pursuant 
to 38 C.F.R. § 3.311(c), along with a 
copy of this REMAND.  Dose information 
may be found in letters from the Naval 
Dosimetry Center dated in May 2003 and 
March 2004.  Medical evidence is 
contained in VA medical records dated in 
2002, and letters from VA physicians 
dated in November 2002, February 2004, 
and January 2005.  Information as to the 
veteran's history is contained in the 
transcript of his Board hearing in 
February 2005.  

In accordance with the guidance in Stone 
v Gober, 14 Vet. App. 116 (2000), the 
opinion need not explicitly discuss each 
of the 38 C.F.R. § 3.311(e) factors, but 
it must be more than a cursory 
explanation or restatement of other 
evidence.  

2. Thereafter, the RO should review the 
record and with consideration of all 
evidence added to the record readjudicate 
the claim for service connection for 
multiple myeloma.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
afforded an opportunity for response, 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




